Citation Nr: 0006797	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, far advanced, cavitary, inactive, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1972.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 1995 in 
which the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) confirmed and continued 
the 30 percent rating that was in effect for the veteran's 
service-connected pulmonary tuberculosis.  In August 1997, 
the Board remanded this claim in order to accomplish 
additional development of the evidence, and to ensure 
compliance with due process concerns.  The requested actions 
have been completed, and the case is again before the Board 
for appellate consideration.

In its August 1997 remand, the Board referred the veteran's 
claim for benefits for "secondary medical problems due to 
chronic obstructive pulmonary disease" to the RO for action 
as appropriate.  A review of his claims folder since that 
date does not indicate that the RO has considered this 
matter; accordingly, this claim is again referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Current pulmonary impairment is attributed primarily to a 
source other than pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for an increased rating for pulmonary 
tuberculosis, far advanced, cavitary, inactive, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6731 (in effect prior to October 7, 1996); 
Diagnostic Codes 6600 and 6731 (in effect as of October 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(application of the well-grounded standard for claims for 
increased compensation.)  He has not alleged the existence of 
any records of probative value that may be obtained and which 
are not already associated with his claims folder.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for a disability characterized as 
tuberculosis, pulmonary, far advanced, active, was granted by 
the Jackson RO in July 1972 following review of evidence that 
included the veteran's service medical records.  A 100 
percent rating was assigned, and remained in effect until 
March 1975, at which time a 30 percent rating for this 
disability, now characterized as pulmonary tuberculosis, far 
advanced, cavitary, inactive, became effective.  

The veteran currently contends that the 30 percent rating 
that has been in effect for his service-connected pulmonary 
tuberculosis since March 1975 does not reflect the actual 
severity of this disorder, and that an increased rating 
should be assigned.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

The severity of a service-connected disability, such as 
pulmonary tuberculosis, is ascertained, for VA rating 
purposes, by the application of criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  As a 
preliminary matter, it must be noted that the diagnostic 
criteria pertinent to pulmonary tuberculosis were amended 
effective October 7, 1996; that is, during the pendency of 
the veteran's appeal.  61 Fed. Reg. 46728 (Sept, 5, 1996).  
The United States Court of Appeals 

for Veterans Claims, formerly the United States Court of 
Veterans Appeals, has held that when a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial process has been concluded, 
the version more favorable to the claimant will be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Prior to October 7, 1996, a 30 percent rating for chronic 
pulmonary tuberculosis that was inactive, and for which 
entitlement was initially established after August 19, 1968, 
contemplated the presence of moderate residuals, as would be 
exemplified by considerable pulmonary fibrosis, and by 
moderate dyspnea on exertion as confirmed by pulmonary 
function testing.  A higher rating (50 percent) would have 
been warranted for severe residuals, as would be exemplified 
by extensive fibrosis, and by severe dyspnea on slight 
exertion with the corresponding ventilatory deficit confirmed 
by pulmonary function tests, and with marked impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6731, effective 
prior to October 7, 1996.

As of October 7, 1996, ratings have been premised on specific 
clinical findings, with residuals rated, as appropriate, as 
either interstitial lung disease, restrictive lung disease, 
or, when obstructive lung disease is the major residual, as 
chronic bronchitis.  38 C.F.R. § 4.97, Diagnostic Code 6731, 
effective as of October 7, 1996.  In the instant case, the 
report of the most recent clinical examination of the 
veteran's pulmonary status, conducted by VA in August 1999, 
indicates that his major pulmonary impairment is chronic 
obstructive lung disease.  Under Diagnostic Code 6600, which 
pertains to chronic bronchitis, a 30 percent rating 
contemplates Forced Expiratory Volume in one second (FEV-1) 
of 56 percent to 70 percent of predicted value, a ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) of 56 percent to 70 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) of 56 percent to 65 percent 
of predicted value.  A higher rating (60 percent) would be 
appropriate for an FEV-1 of 40 to 55 percent of predicted 
value, an FEV-1/FVC ratio of 40 percent to 55 percent, 
DLCO(SB) of 40 percent to 55 percent of 

predicted value, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600, effective as of October 7, 1996.

The Board does not find that the criteria in effect either 
prior to October 7, 1996, or as of that date are more 
favorable to the veteran.  The Board, accordingly, will 
review his claim for increased compensation under both rating 
criteria.

The report of the August 1999 VA examination, while 
indicating the presence of severe ventilatory impairment as 
indicated by pulmonary function testing, shows that the 
veteran's disability was predominantly the consequence of 
chronic obstructive pulmonary disease, and not pulmonary 
tuberculosis.  The examination report includes an addendum, 
dated in September 1999, wherein the examining physician 
indicated that 

the majority of [the veteran's] problem 
is related to [chronic obstructive 
pulmonary disease] due to cigarette 
smoking.  In addition, it is unlikely 
that his pulmonary tuberculosis 
contributed significantly to his current 
overall pulmonary status.  It is likely 
that the [tuberculosis] could be 
contributing (small %) to the level of 
measured pulmonary function, but this 
would be speculation.

Likewise, the reports of VA and private medical treatment 
accorded the veteran in 1998 and 1999 for pulmonary problems 
show that such problems were attributed to chronic 
obstructive pulmonary disease, and not to pulmonary 
tuberculosis.

Based on this evidence, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his service-connected pulmonary 
tuberculosis under either rating criteria.  The clinical 
evidence does not demonstrate that pulmonary tuberculosis, in 
and of itself, is of such 

severity as to satisfy either of those criteria; rather, it 
must be reiterated that the most recent pulmonary examination 
found that "the majority of his problem" was due to chronic 
obstructive pulmonary disease, and that only a "small %" of 
the level of measured pulmonary function could be 
speculatively attributed to tuberculosis.  It must be noted 
that service connection has not been established for chronic 
obstructive pulmonary disease and that, while the residuals 
of pulmonary tuberculosis may include obstructive lung 
disease, and are rated accordingly, in the instant case the 
veteran's chronic obstructive pulmonary has been attributed 
to a separate, and nonservice-connected, etiology.  The 
veteran's claim for increased compensation, accordingly, 
fails.


ORDER

An increased rating for pulmonary tuberculosis, far advanced, 
cavitary, inactive, is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

